     Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 1 of 21. PageID #: 489




                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF OHIO

ENVIRONMENTAL LAW AND POLICY                      )
CENTER, et al.,                                   )
    Plaintiffs,                                   )
                                                  )     No. 3:19-cv-295
v.                                                )
                                                  )     Hon. James G. Carr
UNITED STATES ENVIRONMENTAL                       )
PROTECTION AGENCY, et al.,                        )
    Defendants.                                   )
________________________________________________)




                REPLY MEMORANDUM IN SUPPORT OF
                       MOTION TO DISMISS
    Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 2 of 21. PageID #: 490




                  INTRODUCTION AND SUMMARY

     Plaintiffs’ Complaint should be dismissed because Plaintiffs have

not demonstrated that either Count 1 or Count 2 states a claim, or that

the Court has jurisdiction over Count 2.

     Count 1 asserts that U.S. EPA acted arbitrarily when U.S. EPA

approved Ohio’s decision to assign western Lake Erie a low priority

ranking as part of Ohio’s submission of its 2018 list of impaired waters.

This Court has already held that U.S. EPA does not “review or pass

judgment on a state’s priority ranking.” Envtl. Law & Policy Ctr. v.

EPA, 349 F. Supp. 3d 703, 712 (N.D. Ohio 2018) (ELPC I). Plaintiffs’

attempts to distinguish ELPC I are unconvincing and should be

rejected. Because U.S. EPA reviews only whether a state has assigned

priority rankings to impaired waters and does not review the substance

of those priority rankings, Count 1 fails to state a claim.

     Count 2 asserts that Ohio constructively submitted no TMDL for

western Lake Erie, triggering an alleged non-discretionary duty by U.S.

EPA to approve or disapprove. To the extent the Clean Water Act

(“CWA”) allows for citizen enforcement in that situation, this Court has


                                       1
     Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 3 of 21. PageID #: 491




already held, in the context of Ohio’s 2016 integrated report, that Ohio

has not “clearly and unambiguously decided not to submit any TMDLs,”

which is the necessary legal standard for a constructive submission

claim. Id. at 716 (internal quotations and citations omitted). The only

thing that has changed since ELPC I is that Ohio has submitted its

2018 integrated report, 1 but Plaintiffs do not, and cannot, allege that

Ohio’s 2018 submission constitutes a clear and unambiguous refusal to

submit a TMDL for the Lake. Count 2 therefore also fails to state a

claim.

                                 ARGUMENT

I.      Count 1 Fails to State a Claim for Arbitrary and Capricious
        Approval of the Priority Ranking in Ohio’s 2018 Section
        303(d) List Submission.

        Count 1 asserts that U.S. EPA violated the APA when it “reviewed

and approved” the priority ranking Ohio assigned to western Lake Erie

in 2018, because Ohio allegedly “flip-flopped” on the priority ranking it

had assigned that waterbody in 2016. Compl. ¶¶ 124, 127. This fails to

state a claim because U.S. EPA is not authorized “to review or pass


1 Thelist of impaired waters is one component of a state’s integrated
report.
                                        2
    Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 4 of 21. PageID #: 492




judgment on a state’s priority ranking.” ELPC I, 349 F. Supp. 3d at

712; see also Sierra Club v. McLerran, No. 11-cv-1759, 2015 WL

1188522, at *6 (W.D. Wash., Mar. 16, 2015) (the statute “provides no

specific mechanism for reviewing this prioritization”).

     Plaintiffs attempt to distinguish ELPC I by arguing that it

involved “a very different context.” Plaintiffs’ Mem. in Opp. to Defs’

Mot. to Dismiss (“Pl. Opp.”), Doc. No. 24, at 10. This Court’s decision in

ELPC I, however, is on point. In that case, these same Plaintiffs argued

that U.S. EPA necessarily approved “Ohio EPA’s TMDL statements”

when U.S. EPA approved Ohio’s 2016 list. 349 F. Supp. 3d at 712 n.5.

The Court disagreed, explaining that the relevant regulation, 40 C.F.R.

§ 130.7(b)(4), requires a priority ranking but “does not authorize the

U.S. EPA to review or pass judgment on a state’s priority ranking.” Id.

Plaintiffs now point to the same regulation and make essentially the

same argument, that by approving the inclusion of a 2018 priority

ranking, U.S. EPA necessarily approved the merits of that

prioritization. That argument cannot be squared with the Court’s

recognition in ELPC I that while U.S. EPA must confirm whether or not


                                       3
     Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 5 of 21. PageID #: 493




the state included a priority ranking, the agency does not take any

judicially reviewable final agency action on the substance of that

ranking. See also McLerran, 2015 WL 1188522, at *6; 2006 Assessment

Guidance (Def. Ex. 1 to U.S. Mem., Doc. 18-2) at 63 (“EPA will review

the priority ranking but will not take action to approve or disapprove

it.”).

         Plaintiffs argue that U.S. EPA “cannot be powerless” to review the

substantive merits of a priority ranking, because U.S. EPA “has

authority to determine TMDL schedules,” which rely on priority

rankings. Pl. Opp. at 10. But, as Plaintiffs acknowledge, U.S. EPA

does not unilaterally determine TMDL schedules. Instead, schedules

“shall be determined” by U.S. EPA “and the State.” Id. (quoting 40

C.F.R. § 130.7(d)(1)). As the court in McLerran explained, a state’s

“discretion to prioritize its TMDLs . . . is an important component of the

CWA.” 2015 WL 1188522, at *6. One reason why the CWA “provides

no specific mechanism for reviewing [a state’s] prioritization” is that

“[r]esource constraints compel difficult choices as to which TMDLs

should be performed before others – a choice that states are often better


                                        4
    Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 6 of 21. PageID #: 494




situated to make.” Id. As more fully discussed in U.S. EPA’s Section

303(d) Guidance, “[s]tates have considerable flexibility in deciding how

best to” prioritize their waters for TMDL development. 2006

Assessment Guidance (Def. Ex. 1 to U.S. Mem., Doc. 18-2) at 63. This is

because there are many considerations that may affect the timing and

scope of any particular TMDL. For example, “a waterbody with a

severe water quality problem may be given a high priority for TMDL

development in light of the severity of the concern” or the severity of the

problem may in another case “require complex analysis before

developing a TMDL,” pushing a state “to allow time to collect necessary

information and complete the analysis.” Id.

     Plaintiffs also argue that this Court “acknowledged” that U.S.

EPA “must have the power” to review the substance of a priority

ranking, Pl. Opp. at 9, but Plaintiffs again misread the Court’s prior

opinions. In its April 2018 remand order, the Court explained that

while U.S. EPA has some discretion in approving or disapproving a

state’s list of impaired waters, that discretion is limited by the

requirements of 40 C.F.R. § 130.7(b), and in particular the requirement


                                       5
    Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 7 of 21. PageID #: 495




that the state “assemble and evaluate” certain information. But the

Court specifically relied on section 130.7(d)(2), which provides that U.S.

EPA “shall approve a list developed under § 130.7(b) . . . only if it meets

the requirements of § 130.7(b).” April 2018 Order, Doc. 29, at *9

(emphasis added) (quoting 40 C.F.R. § 130.7(d)(2)). Section 130.7(d)(2),

however, only directs U.S. EPA to approve or disapprove Section 303(d)

lists and TMDLs submitted by the state, not the state’s priority

rankings.

     Plaintiffs are also mistaken in arguing that because U.S. EPA

actually addressed Ohio’s priority ranking, U.S. EPA must have “full

legal authority to review the substance of the 2018 Integrated Report.”

Pl. Opp. at 11. As noted above, U.S. EPA’s comments on language in an

integrated report (such as the state’s “TMDL statements”) does not

equate to judicially reviewable final agency action on that language.

349 F. Supp. 3d at 709. After all, U.S. EPA acts upon the “list,” not the

entirety of the integrated report. See 40 C.F.R. 130.7(d)(2); see also 33

U.S.C. 1313(d)(2) (“The Administrator shall either approve or

disapprove such identification [of waters on the list]….”). In addition,


                                       6
      Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 8 of 21. PageID #: 496




what U.S. EPA actually said was that Ohio EPA’s discussion “satisfies

the requirement to submit a priority ranking consistent with EPA’s

regulations.” Pl. Opp. at 11 (quoting Pl. Ex. C, at 1). As we explained

in our opening brief, this simply confirms that the state has included a

priority ranking that, consistent with U.S. EPA’s regulations, “tak[es]

into account the severity of the pollution and the uses to be made of

such waters.” 40 C.F.R. § 130.7(b)(4). While Plaintiffs may take

exception with the narrative language that Ohio used to describe its

pollution control strategy for western Lake Erie, that is a far cry from

pleading a cognizable legal claim against U.S. EPA’s action on Ohio’s

Section 303(d) list.

       Because U.S. EPA is not authorized to review the merits of a

state’s priority ranking, Count 1’s claim that U.S. EPA arbitrarily

approved the priority ranking fails to state a claim.

II.    Count 2 Fails to Identify A Nondiscretionary Duty and
       Fails to State a Claim for a Constructive Submission.

       In Count 2 Plaintiffs assert that U.S. EPA violated a

nondiscretionary duty because Ohio allegedly decided not to undertake

development of a TMDL for western Lake Erie, and U.S. EPA failed to

                                         7
    Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 9 of 21. PageID #: 497




act on this constructive submission of no TMDL. Compl. ¶¶ 130, 132.

Count 2 should be dismissed for two reasons: the constructive

submission doctrine is inconsistent with the statute, and Plaintiffs’

assertions are in any event factually insufficient to establish a

constructive submission.

     Contrary to Plaintiffs’ assertion, Pl. Opp. at 12, this Court has not

“accepted the doctrine” of a constructive submission. Instead, in ELPC

I, the Court described the doctrine and held that Plaintiffs’ allegations

“do not satisfy [the doctrine’s] demands.” 349 F. Supp. 3d at 717. The

Court’s review of the constructive submission caselaw, therefore, was

dicta. As we explained in our opening brief, that caselaw is flawed

because there is no statutory deadline for a state to submit a TMDL to

U.S. EPA, and no statutory provision that addresses the scenario where

a State delays or fails to make a submission. See U.S. Mem. in Support

of Mot. to Dismiss (“U.S. Mem.”), Doc. No. 18-1, at 15-19.

     Apart from the jurisdictional analysis, Plaintiffs’ allegations fail to

amount to a constructive submission even if the Court were to accept

such a doctrine. The allegations do not meet the applicable legal


                                       8
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 10 of 21. PageID #: 498




standard of showing Ohio to be “clearly and unambiguously refusing to

submit TMDLs . . . in perpetuity.” ELPC I at 715. Plaintiffs argue that

ELPC I is distinguishable because in that case the Court considered

only Ohio’s 2016 integrated report and did not address the 2018 report.

Pl. Opp. at 14. But Plaintiffs’ allegations regarding the 2018 report fare

no better.

     Ohio’s 2016 report explained that Ohio would pursue other

approaches before turning to a TMDL, see U.S. Mem. at 20-21, and this

Court concluded that Ohio’s strategy to address water quality in the

Lake does not constitute a constructive submission of no TMDL. ELPC

I, 349 F. Supp. 3d at 714-15. In its 2018 report, Ohio once again

confirmed that “[t]he western basin is a high priority for action (just not

necessarily a lake TMDL), and the efforts will continue as stated in the

report.” 2018 Integrated Report (Def. Ex. 3 to U.S. Mem., Doc. 18-4) at

D-31; see also Compl. ¶ 97 (omitting the parenthetical). See also 2018

Integrated Report (Def. Ex. 3 to U.S. Mem., Doc. 18-4) at J-3 (“Ohio

EPA is actively participating in TMDLs for tributaries as well as many

other actions for Lake Erie … so priority for Ohio EPA-initiated TMDLs


                                      9
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 11 of 21. PageID #: 499




is assigned a low priority for [the Lake Erie assessment units].”)

(emphasis added). Thus, nothing has changed that would give rise to a

constructive submission of no TMDL.

     Plaintiffs argue that in the 2018 report Ohio “flip-flopped” on the

Lake’s priority ranking, Pl. Opp. at 15, but there is no factual basis for

that allegation, and even if there were, it would not show that Ohio has

clearly and unambiguously refused to ever submit a TMDL for western

Lake Erie. Ohio determines priority rankings based on a points system.

See 2018 Integrated Report (Def. Ex. 3 to U.S. Mem., Doc. 18-4) at J-4-5

(describing the priority points rubric) and L-44 (listing all waters on the

Section 303(d) list in order of prioritization). Ohio’s 2016 report

assigned 8 priority points to the Western Basin Open Waters, 5 points

to Sandusky Bay Open Waters, and 5 points to the Central Basin Open

Waters. See 2016 Integrated Report Amendment (Def. Ex. 2 to U.S.

Mem., Doc. 18-3) at L3-1; see generally Compl. ¶¶ 95, 96, 99. Ohio’s

2018 report assigned 10 points to the Western Basin Open Waters, an

increase of two points, and assigned 5 points to the Sandusky Basin

Open Waters and to the Central Basin Open Waters, the same number


                                      10
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 12 of 21. PageID #: 500




as in the 2016 report. See 2018 Integrated Report (Def. Ex. 3 to U.S.

Mem., Doc. 18-4) at L-43; see generally Compl. ¶¶ 97, 98.

     Plaintiffs note that Ohio characterized the western basin as a high

priority in 2016 and allege that Ohio changed the western basin to a

low priority in 2018, Pl. Opp. at 15, but the documents on which

Plaintiffs rely do not support that allegation. Ohio stated in the 2016

report that “the western basin in particular is one of the highest, if not

the highest, priority for Ohio to address.” Compl. ¶ 96. But Ohio

explained in that same report that it intends to “address” the western

basin through many tools, such as various efforts under the Great

Lakes Water Quality Agreement, but not at the outset a TMDL for the

western basin. 2016 Integrated Report Amendment (Def. Ex. 2 to U.S.

Mem., Doc. 18-3) at 9. The 2018 report is no different. In that report,

Ohio confirmed that “[t]he western basin is a high priority for action

(just not necessarily a lake TMDL), and the efforts will continue as

stated in the report.” 2018 Integrated Report (Def. Ex. 3 to U.S. Mem.,

Doc. 18-4) at D-31; see also Compl. ¶ 97 (noting that the 2018

Integrated Report reiterated that western Lake Erie is “a high priority


                                      11
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 13 of 21. PageID #: 501




for action”). The underlying documents are clear that Ohio has not

changed course. In both the 2016 and the 2018 reports, the state

describes the algae problem in the western basin as a high priority to

address, but establishment of a Lake Erie TMDL as a low priority as a

means to address that problem.

     Plaintiffs seize on a single phrase in Ohio’s 533-page 2018

Integrated Report regarding a “low priority” for TMDLs for the open

waters of western Lake Erie. This is Plaintiffs’ only evidence that there

was a substantive change in position between the 2016 and 2018 list

cycles—which, with respect to Lake Erie, were only separated by two

months. But, for the reasons described above, notwithstanding the

language that Ohio might have chosen in its narrative description of its

efforts to reduce nutrient pollution in Lake Erie, the State’s position—

that it would take some time to explore other nutrient pollution

reduction measures before turning to a Lake Erie TMDL—was

substantively unchanged from the 2016 submission to the 2018

submission. This consistency is confirmed by Ohio’s treatment of Lake

Erie within the priority ranking points system described above, which,


                                      12
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 14 of 21. PageID #: 502




unlike the narrative discussion on which Plaintiffs rely, was

systemically calculated and applied to every water body on Ohio’s list as

required by 40 C.F.R. § 130.7(b)(4).

     Plaintiffs also argue that Ohio’s “admission” that it currently has

no finalized alternative to a TMDL amounts to a constructive

submission. Pl. Opp. at 15. Yet, in the very next sentence, Plaintiffs

acknowledge that Ohio is addressing Lake Erie through numerous state

initiatives. Id., see also 2018 Integrated Report (Def. Ex. 3 to U.S.

Mem., Doc. 18-4) at J-10-15 (describing Ohio’s strategy for “Addressing

Nutrients in Lake Erie” including “completed TMDLs for 22 of 32

project areas (watersheds) feeding into Lake Erie and work on the

remaining 10 watersheds”).

     The only avenue Plaintiffs point to that Ohio is not currently

pursuing is a restoration plan specifically to support assignment of

Lake Erie to the subcategory for impaired waters, Category 5-

alternative. Plaintiffs are in error when they assert that Category 5-

alternative is “the only potential avenue for a state to pursue

‘alternative restoration approaches’ rather than a TMDL.” Pl. Opp. at


                                       13
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 15 of 21. PageID #: 503




15. Creating a Category 5-alternative designation within a state’s

Integrated Report is an optional “organizing tool” and it has no legal

significance to either the Clean Water Act or its implementing

regulations—a waterbody is either on the Section 303(d) list or not.

Compl. ¶ 86 (quoting U.S. EPA, Information Concerning 2016 Clean

Water Act Sections 303(d), 305(b), and 314 Integrated Reporting and

Listing Decisions at 9 (Aug. 13, 2015), available at

https://www.epa.gov/sites/production/files/2015-10/documents/2016-ir-

memo-and-cover-memo-8_13_2015.pdf). A waterbody that is on the

Section 303(d) list is “identified” as impaired for the purposes of the

Clean Water Act regardless of whether or not the state has placed it in

Category 5-alternative. And in either case, if an impaired waterbody

segment begins meeting water quality standards, then a state may

remove that waterbody from the Section 303(d) list before a TMDL is

established.

     Moreover, Plaintiffs concede that Ohio has neither developed a

formal plan to place the western basin within the Category 5-

alternative nor shared a plan with U.S. EPA for consideration. Compl.


                                      14
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 16 of 21. PageID #: 504




¶¶ 13, 100; see also 2018 Integrated Report (Def. Ex. 3 to U.S. Mem.,

Doc. 18-4) at D-35 (“[T]he state must first develop an alternative plan

and that plan must be reviewed and accepted by U.S. EPA before U.S.

EPA can/will approve a section 303(d) list with a 5-alt category

included.”).2 Far from an “admission,” this is a recognition that

information gaps remain, and “the hands on the TMDL clock have just

begun to turn.” ELPC I, 349 F. Supp. 3d at 715; see also McLerran,

2015 WL 1188522, at *8 (declining to find a constructive submission, in

part because the state had not compiled “enough scientific data that

failing to submit a TMDL demonstrate[d] intent to abandon that

TMDL”).



2 EPA reviews Category 5-alternative plans to provide technical
assistance to the states and for inclusion in EPA’s performance
measures but does not take any legal action—such as approval or
disapproval—of Category 5-alternative plans. Per EPA’s 2016
Integrated Reporting Guidance, “[b]ecause waters for which alternative
restoration approaches are pursued still remain on the CWA 303(d) list,
EPA will not take action to approve or disapprove a State’s alternative
restoration approach under CWA 303(d).” U.S. EPA, Information
Concerning 2016 Clean Water Act Sections 303(d), 305(b), and 314
Integrated Reporting and Listing Decisions at 9 (Aug. 13, 2015),
available at https://www.epa.gov/sites/production/files/2015-
10/documents/2016-ir-memo-and-cover-memo-8_13_2015.pdf (quoted at
Compl. ¶86).
                                      15
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 17 of 21. PageID #: 505




     Similarly, Plaintiffs wrongly assert that Ohio’s statement that a

TMDL “may be required” is sufficient to state a claim of a constructive

submission. Pl. Opp. at 16. Again, that is no different from what Ohio

stated in its 2016 report, and is a far cry from “proof that a state has

‘clearly and unambiguously’ decided not to submit any TMDLs.” ELPC

I, 349 F. Supp. 3d at 716. To the contrary, the 2018 report lists most of

the Lake’s assessment units as “Impaired, needs TMDL.” 2018

Integrated Report (Def. Ex. 3 to U.S. Mem., Doc. 18-4) at J-16; see also

id. at D-31 (explaining “why a TMDL is not being pursued

immediately”) (emphasis added). This is plainly not an unambiguous

refusal to ever submit a TMDL.

     Finally, Plaintiffs assert that the lack of a deadline for a TMDL

(or an alternative) amounts to a constructive submission of no TMDL.

Pl. Opp. at 16. Plaintiffs rely on the Ohio Valley Environmental

Coalition case, where the Fourth Circuit noted West Virginia’s plan to

develop TMDLs and U.S. EPA’s commitment to ensure that the state

meets its target dates. Id. at 16-17, citing Ohio Valley Env’t Coal., Inc.

v. Pruitt, 893 F.3d 225, 231 (4th Cir. 2018). The circumstances of that


                                      16
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 18 of 21. PageID #: 506




case were very different than are present here. West Virginia had

asserted that “it cannot develop biologic impairment TMDLs due to

state law” and the district court concluded that it was “clear and

unambiguous that [West Virginia] ha[d] decided not to submit TMDLs

for biologically impaired bodies of water.” Ohio Valley Envtl. Coal., Inc.

v. McCarthy, 2017 WL 600102, at *18 (S.D.W. Va. Feb. 14, 2017).

Following that decision, U.S. EPA and West Virginia entered into a

Memorandum of Agreement “in which West Virginia agreed to complete

all of the TMDLs at issue … by June 30, 2026.” Ohio Valley Envtl.

Coal., 893 F.3d at 228. The Fourth Circuit relied on that Memorandum

of Agreement to reverse the district court and find that there was no

constructive submission. Id. at 232. Contrary to Plaintiffs’ arguments,

the Fourth Circuit’s decision does not suggest that binding “assurances”

such as a Memorandum of Agreement are necessary in order to avoid a

finding of constructive submission. Rather, the Ohio Valley

Environmental Coalition appeal represented an extraordinary situation

where the district court concluded in the first instance that a

constructive submission had occurred because the State had “clearly


                                      17
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 19 of 21. PageID #: 507




and unambiguously” refused to submit TMDLs and then the Fourth

Circuit concluded on the basis of new facts—foremost among them the

Memorandum of Appeal—that the constructive submission had been

subsequently cured.

     A constructive submission “occurs ‘only when the state’s actions

clearly and unambiguously’ demonstrate an intent not to submit any

TMDLs.” ELPC I, 349 F. Supp. 3d at 714 (quoting Hayes v. Whitman,

264 F.3d 1017, 1024 (10th Cir. 2001)). Ohio has a plan to address

nutrient pollution in the western basin, which may ultimately include a

TMDL for Lake Erie. As in ELPC I, “the hands on the TMDL clock

have just begun to turn,” and Plaintiffs have failed to plead sufficient

facts to state a claim that Ohio has “clearly and unambiguously refused

to submit TMDLs . . . in perpetuity.” ELPC I at 715-16.

                              CONCLUSION

     Plaintiffs are essentially presenting a claim that this Court has

already rejected, and the Court should dismiss the Complaint.

     Respectfully submitted this 14th day of August 2019.

                              /s/ Daniel R. Dertke
                              DANIEL R. DERTKE

                                      18
Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 20 of 21. PageID #: 508




                           United States Department of Justice
                           Environment & Natural Resources Division
                           Environmental Defense Section
                           P.O. Box 7611
                           Washington, D.C. 20044
                           Tel: (202) 514-0994
                           daniel.dertke@usdoj.gov

                           JUSTIN E. HERDMAN
                           United States Attorney

                           JODY L. KING (0094125)
                           Assistant United States Attorney
                           Northern District of Ohio
                           Four Seagate, Suite 308
                           Toledo, OH 43604-2624
                           Tel: (419) 259-6376
                           Jody.King@usdoj.gov

                           Attorneys for Defendants




                                   19
   Case: 3:19-cv-00295-JGC Doc #: 27 Filed: 08/14/19 21 of 21. PageID #: 509




                     CERTIFICATE OF SERVICE

      I hereby certify that on August 14, 2019, I electronically filed the
foregoing REPLY MEMORANDUM IN SUPPORT OF MOTION TO
DISMISS with the Clerk of the Court by using the CM/ECF system.
The participants in the case are registered CM/ECF users and service
will be accomplished by the CM/ECF system.


                              /s/ Daniel R. Dertke
                              Daniel R. Dertke




                                      20
